                                                   Case 3:20-cv-08123-JJT Document 50 Filed 02/17/21 Page 1 of 3




                                          1   James W. Armstrong (No. 009599)
                                              james.armstrong@sackstierney.com
                                          2   Brian E. Ditsch (No. 009075)
                                              brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9 Attorneys for Zoe Fenn Old, as Personal
                                            Representative of the Estate of Forrest Burke Fenn
                                         10
                                         11
                                                                      UNITED STATES DISTRICT COURT
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD




                                                                              DISTRICT OF ARIZONA
     SCOTTSDALE, ARIZONA 85251-3693




                                         13
             FOURTH FLOOR




                                         14 Brian Erskine,                                   No. 3:20-cv-08123-PCT-JJT
SACKS TIERNEY




                                         15                      Plaintiff,
                                                  v.
                                         16                                                  NOTICE OF ERRATA
                                         17 The Estate of Forrest Burke Fenn, by and
                                            through its Personal Representative, Zoe
                                         18 Fenn Old,
                                                                Defendant.
                                         19
                                         20
                                         21         At the top of page 11 of its recently-filed Motion for Award of Attorneys' Fees [Doc
                                         22 49] the Estate of Forrest Burke Fenn stated that "Mr. Erskine himself valued the treasure
                                         23 Chest and its contents at $2-3 million, an amount the Estate believes to be reasonably
                                         24 accurate." The Estate hereby corrects that statement by noting that the Chest and its
                                         25 contents have not been appraised and consequently the Estate cannot take a position on the
                                         26 accuracy of the valuation made by Mr. Erskine.
                                         27
                                         28
                                              Case 3:20-cv-08123-JJT Document 50 Filed 02/17/21 Page 2 of 3



                                         1     RESPECTFULLY SUBMITTED this 17th day of February, 2021.
                                         2
                                         3                                   SACKS TIERNEY P.A.
                                         4
                                                                              /s/James W. Armstrong
                                         5
                                                                             James W. Armstrong
                                         6                                   Brian E. Ditsch
                                         7
                                         8                                   SOMMER KARNES & ASSOCIATES
                                         9
                                                                             /s/ Karl H. Sommer
                                         10                                  Karl H. Sommer
                                         11
                                                                             Attorneys for Zoe Fenn Old, as Personal
                                         12                                  Representative of the Estate of Forrest Burke
                                                                             Fenn
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                2
                                                   Case 3:20-cv-08123-JJT Document 50 Filed 02/17/21 Page 3 of 3



                                         1                                    CERTIFICATE OF SERVICE
                                         2           I hereby certify that on February 17, 2021, I electronically transmitted the foregoing
                                         3 document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                         4 Notice of Electronic Filing to the following CM/ECF registrants:
                                         5
                                         6                                           Brian Erskine
                                                                                  1338 Sabatina Street
                                         7                                      Prescott, Arizona 86301
                                         8                                          Plaintiff pro per

                                         9
                                         10                                                           /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                              [2947924]
                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                           3
